Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 1 of 15 Page ID #237



                                IN THE UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF ILLINOIS
                                       EAST ST. LOUIS DIVISION

   DUSTIN VENTIMIGLIA,                                   )
                                                         )
                   Plaintiff,                            )
   v.                                                    )
                                                         )     Cause No. 3:19-cv-00707-NJR-MAB
                                                         )
   TOYOTA INDUSTRIAL EQUIPMENT                           )
   MFG, INC., and CASCADE                                )
   CORPORATION,                                          )
                                                         )
                   Defendants.                           )
                                                         )
                                                         )



                                  FIRST AMENDED COMPLAINT

           Comes now the Plaintiff, DUSTIN VENTIMIGLIA, by and through his attorneys,

   Law Office of Christopher Cueto, Ltd. and Law Office of Lloyd M. Cueto and for his

   Complaint against the Defendants, TOYOTA INDUSTRIAL EQUIPMENT MFG, INC.

   (hereinafter “TOYOTAL INDUSTRIAL’); TOYOTA MATERIAL HANDLING U.S.A.,

   INC. (hereinafter “TOYOTA MATERIAL HANDLING”); and CASCADE

   CORPORATION (hereinafter “CASCADE”) state· as follows:


           1.      At all times relevant to this suit, Dustin Ventimiglia has been a resident of

   Woodriver, Madison County, Illinois.

           2.      Plaintiff was employed by VEOLIA and worked at the Sauget, Illinois

  facility. He was hired by VEOLIA in or around November 2015 as a material/hazardous

  waste handler.

           3.      Plaintiff was trained by VEOLIA to drive a forklift in November 2015.

  Plaintiff used the forklift regularly to carry out his assigned tasks.

                                                Page 1 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 2 of 15 Page ID #238



          4.      Defendant, TOYOTA INDUSTRIAL, was at all times mentioned

  herein a corporation organized under the laws of the State Indiana, authorized to

  do business in the State of Illinois, with its principal office in Columbus, Indiana.

  Defendant, TOYOTA INDUSTRIAL, is engaged in the business of designing,

  manufacturing, distributing, marketing, selling and/or servicing forklifts, in Illinois.

          5.      Defendant, TOYOTA MATERIALS HANDLING, was at all times

  mentioned herein a corporation organized under the laws of the State Illinois,

  authorized to do business in the State of Illinois, with its principal office in

  Columbus, Indiana. Defendant, TOYOTA MATERIALS HANDLING, is

  engaged in the business of designing, manufacturing, distributing, marketing,

  selling and/or servicing forklifts, in Illinois.

          6.      Defendant, CASCADE CORPORATION, was at all times mentioned

  herein a corporation organized under the laws of the State of Oregon, authorized to do

  business in the State of Illinois, with its principal office in Fairview, Oregon. Defendant,

  CASCADE CORPORATION, is engaged in the business of designing, manufacturing,

  distributing, and/or marketing forklift attachments.

          7.      The forklift at issue of this lawsuit was purchased by VEOLIA and used in

  the course of their day to day business located in Sauget, St. Clair County, Illinois.

          8.      The forklift at issue is a Toyota Model #8FDU32. Veolia referred to it as

  “Forklift #11”. Forklift #11 was equipped with a Cascade Fork Clamp, Revolving

  Attachment R50D-CFR-60514.

          9.      On or about June 1, 2017, at approximately 9:30 p.m., DUSTIN

   VENTIMIGLIA was working at the VEOLIA facility in Sauget, Illinois. He was
                                               Page 2 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 3 of 15 Page ID #239



   operating Forklift #11 when it suddenly and catastrophically flipped over onto the

   Plaintiff causing broken bones and life-threatening injuries.

                                    COUNT I
                     (Strict Liability- Manufacturing Defect)
       Against TOYOTA INDUSTRIAL and TOYOTA MATERIALS HANDLING
                    (hereinafter, “TOYOTA DEFENDANTS”)

           10.   For Count I of his Complaint against the named TOYOTA Defendants, the

  Plaintiff, Dustin Ventimiglia, incorporates the allegations contained in the foregoing

  paragraphs as if fully set forth in the following paragraphs.

           11.   TOYOTA Defendants manufactured and sold the subject forklift in the

  ordinary course of business.

           12.    The subject forklift was being used in the manner reasonably

    anticipated by the TOYOTA Defendants at the time of the incident.

           13.    At all times relevant hereto, the subject forklift was defective and

    unreasonably dangerous when put to a reasonably anticipated use in one or

    more of the following respects:


                          a)     The forklift was manufactured without
                                 adequate stabilization mechanisms;

                          b)     The forklift was manufactured without the
                                 proper type front-end attachment needed for
                                 the type of lifting VEOLIA needed it to
                                 perform;

                          c)     The forklift was retrofitted with a front-end
                                 attachment that TOYOTA Defendants approved
                                 as an appropriate upgrade but proved to be
                                 unreasonably dangerous.

           16.    That as a direct and proximate result of one or more of the aforesaid

                                               Page 3 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 4 of 15 Page ID #240



     defective and unreasonably dangerous conditions, the Plaintiff, DUSTIN

     VENTIMIGLIA, sustained injuries to various parts of his body, when he was pinned

     beneath the overturned forklift including but not limited to, multiple fractured ribs, left

     and right femur fractures, broken vertebrae, punctured lung, lacerated liver, lacerated

     spleen requiring a splenectomy, and as a result thereof he has and will in the future

     experience:

                        a)      Pain and suffering, both physical and mental;

                        b)      Disability and/or loss of a normal life;

                        c)      Disfigurement;

                        d)      Medical expenses;

                        e)      Wage losses and/or impairment of earning capacity; and

                        f)      An increased risk of future injuries.


          WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

   against TOYOTA Defendants in an amount reasonable and equitable and in excess of

   Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                                   COUNT II
                        (Strict Liability- Design Defect)
       Against TOYOTA INDUSTRIAL and TOYOTA MATERIALS HANDLING

          17.      For Count II of Plaintiff DUSTIN VENTIMIGLIA’s Complaint against the

                   TOYOTA Defendants, the Plaintiff incorporates the allegations contained in

                   the foregoing paragraphs as if fully set forth in the following paragraphs.




                                               Page 4 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 5 of 15 Page ID #241



          18.      TOYOTA Defendants designed, manufactured and sold the subject forklift in

                   the ordinary course of business.

          19.      The subject forklift was being used in the manner reasonably anticipated by the

   TOYOTA Defendants at the time of the incident.

          20.      At all times relevant hereto, the subject forklift was defective and unreasonably

   dangerous when put to a reasonably anticipated use in one or more of the following respects:


                         a.      The forklift was designed and manufactured without

                   adequate stabilization mechanisms;

                         b.      The forklift was designed and manufactured without the

                   proper type front-end attachment needed for the type of lifting VEOLIA

                   needed it to perform

                         c.      The forklift was retrofitted with front-end attachment that

                   TOYOTA Defendants approved as an appropriate upgrade but proved to

                   be unreasonably dangerous.


          21.      That as a direct and proximate result of one or more of the aforesaid

     defective and unreasonably dangerous conditions, the Plaintiff, DUSTIN

     VENTIMIGLIA, sustained injuries to various parts of his body, when he was pinned

     beneath the overturned forklift including but not limited to, multiple fractured ribs, left

     and right femur fractures, broken vertebrae, punctured lung, lacerated liver, lacerated

     spleen requiring a splenectomy, and as a result thereof he has and will in the future

     experience:

                          a)     Pain and suffering, both physical and mental;
                                               Page 5 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 6 of 15 Page ID #242



                         b)     Disability and/or loss of a normal life;
                         c)     Disfigurement;
                         d)     Medical expenses;
                         e)     Wage losses and/or impairment of earning capacity; and
                         f)     An increased risk of future injuries.

          WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

   against TOYOTA Defendants in an amount reasonable and equitable and in excess of

   Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                              COUNT III
                              (Negligence)
       Against TOYOTA INDUSTRIAL and TOYOTA MATERIALS HANDLING

          22.    For Count III of DUSTIN VENTIMIGLIA’s Complaint against the

   TOYOTA Defendants, the Plaintiff incorporates the allegations contained in the

   foregoing paragraphs as if fully set forth in the following paragraphs.

          23.    The forklift, which is the subject of this suit, was purchased by

   VEOLIA, and used in daily operations at their St. Clair County, Illinois location.

           24. The subject forklift was being used in the manner reasonably

   anticipated by TOYOTA Defendants at the time of the incident.

           25. That TOYOTA Defendants, by and through their agents, servants or

   employees, was negligent in one or more of the following respects:

                        a)     Designed, manufactured and/or sold the forklift
                               without stabilizing mechanisms required to perform
                               the tasks routinely required by VEOLIA in daily
                               business;

                        b)     Designed, manufactured and/or sold the forklift
                               without the proper front-end equipment requiring
                               retrofitting with other front-parts;

                                              Page 6 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 7 of 15 Page ID #243




                        c)     Failed to identify balance deficits in the design
                               specifications for the subject forklift;

                        d)     Failed to properly inspect and/or test the forklift and/or
                               its components during the manufacturing process to
                               ensure that the forklift was adequately and properly
                               manufactured;

                        e)     Failed to properly inspect and/or test the forklift and/or
                               its retrofitting components during the manufacturing
                               process to ensure that the forklift was adequately and
                               properly manufactured;

                        f)      Sold or delivered into a stream of commerce an unsafe
                                and unreasonably dangerous forklift and retrofitting
                                components when it knew or should have known of
                                the dangers to the user of said forklift.

           26. That as a direct and proximate result of one or more of the aforesaid

   acts and/or omissions of negligence by the TOYOTA Defendants, the Plaintiff,

   DUSTIN VENTIMIGLIA, sustained injuries to various parts of his body, when

   he was pinned beneath the forklift as described above including but not limited to,

   multiple fractured ribs, left and right femur fractures, broken vertebrae, punctured lung,

   lacerated liver, lacerated spleen requiring a splenectomy, and as a result thereof he has

   and will in the future experience:

                         a)    Pain and suffering, both physical and mental;
                         b)    Disability and/or loss of a normal life;
                         c)    Disfigurement;
                         d)    Medical expenses;
                         e)    Wage losses and/or impairment of earning capacity; and
                         f)    An increased risk of future injuries.

           WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

                                              Page 7 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 8 of 15 Page ID #244



   against TOYOTA DEFENDANTS in an amount reasonable and equitable and in excess

   of Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                                  COUNT IV
                (Breach of Implied Warranty of Merchantability)
      Against TOYOTA INDUSTRIAL and TOYOTA MATERIALS HANDLING

           27.   For Count IV of his Complaint against the TOYOTA Defendants, the

   Plaintiff, Dustin Ventimiglia, incorporates the allegations contained in the foregoing

   paragraphs as if fully set forth in the following paragraphs.

           28.    At all times relevant hereto, the TOYOTA Defendants did implicitly

   warrant that their forklifts, including the subject forklifts, were of merchantable quality

   pursuant to 810 ILCS 5/2-314.

           29.    The TOYOTA Defendants did breach the aforementioned implied warranty

   of merchantability in that the subject forklift was not of merchantable quality in that the

   forklift was not fit for the ordinary purposes for which it was intended to be used.

           30.    That as a direct and proximate result of the aforesaid breach of implied

   warranty of merchantability by the TOYOTA Defendants, the Plaintiff, DUSTIN

   VENTIMIGLIA, sustained injuries to various parts of his body, when he was

   pinned beneath the forklift as described above including but not limited to, multiple

   fractured ribs, left and right femur fractures, broken vertebrae, punctured lung, lacerated

   liver, lacerated spleen requiring a splenectomy, and as a result thereof he has and will in

   the future experience:

                        a)      Pain and suffering, both physical and mental;
                        b)      Disability and/or loss of a normal life;
                        c)      Disfigurement;
                        d)      Medical expenses;

                                               Page 8 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 9 of 15 Page ID #245



                          e)       Wage losses and/or impairment of earning capacity; and
                          f)       An increased risk of future injuries.

            WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

   against TOYOTA DEFENDANTS in an amount reasonable and equitable and in excess

   of Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                                              COUNT V
                               (Strict Liability- Manufacturing Defect)
                                 Against CASCADE CORPORATION
                               (hereinafter, “CASCADE DEFENDANT”)

          31.    For Count V of his Complaint against the named CASCADE Defendant,

  the Plaintiff, Dustin Ventimiglia, incorporates the allegations contained in the foregoing

  paragraphs as if fully set forth in the following paragraphs.

           32.   CASCADE Defendant manufactured and sold the subject revolving fork

  clamp attachment in the ordinary course of business.

           33.    The subject revolving fork clamp was being used in the manner reasonably

    anticipated by the CASCADE Defendant at the time of the incident.

           34.    At all times relevant hereto, the subject revolving fork clamp was defective and

    unreasonably dangerous when put to a reasonably anticipated use in one or more of the

    following respects:

                          a.       The revolving fork clamp was manufactured without adequate

                   stabilization mechanisms;

                          b.       The revolving fork clamp manufactured was an inappropriate size

                   and weight for the forklift model used by Plaintiff;

                          c.       The revolving fork clamp was an inappropriate attachment for the

                   type of lifting Plaintiff needed it to perform.

                                                 Page 9 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 10 of 15 Page ID #246




           35.     That as a direct and proximate result of one or more of the aforesaid defective

     and unreasonably dangerous conditions, the Plaintiff, DUSTIN VENTIMIGLIA, sustained

     injuries to various parts of his body, when he was pinned beneath the overturned forklift

     including but not limited to, multiple fractured ribs, left and right femur fractures, broken

     vertebrae, punctured lung, lacerated liver, lacerated spleen requiring a splenectomy, and as a

     result thereof he has and will in the future experience:

             a)      Pain and suffering, both physical and mental;

             b)      Disability and/or loss of a normal life;

             c)      Disfigurement;

             d)      Medical expenses;

             e)      Wage losses and/or impairment of earning capacity; and

             f)      An increased risk of future injuries.


           WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

   against CASCADE Defendant in an amount reasonable and equitable and in excess of

   Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                                          COUNT VI
                               (Strict Liability- Design Defect)
                             Against CASCADE CORPORATION
                           (hereinafter, “CASCADE DEFENDANT”)


           36.    For Count VI of Plaintiff DUSTIN VENTIMIGLIA’s Complaint against the

   CASCADE Defendant, the Plaintiff incorporates the allegations contained in the foregoing

   paragraphs as if fully set forth in the following paragraphs.

                                               Page 10 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 11 of 15 Page ID #247



          37.    CASCADE Defendant designed, manufactured and sold the subject

   revolving fork clamp attachment in the ordinary course of business.

          38.     The subject revolving fork clamp was being used in the manner reasonably

   anticipated by the CASCADE Defendant at the time of the incident.

          39.     At all times relevant hereto, the subject revolving fork clamp was defective

   and unreasonably dangerous when put to a reasonably anticipated use in one or more of the

   following respects:


                         a.     The revolving fork clamp was designed and manufactured

                  without adequate stabilization mechanisms;

                         b.     The revolving fork clamp designed and manufactured was

                  an inappropriate size and weight for the forklift model used by Plaintiff;

                         c.     The revolving fork clamp was an inappropriate attachment

                  for the type of lifting Plaintiff needed it to perform.


           40.    That as a direct and proximate result of one or more of the aforesaid defective

     and unreasonably dangerous conditions, the Plaintiff, DUSTIN VENTIMIGLIA, sustained

     injuries to various parts of his body, when he was pinned beneath the overturned forklift

     including but not limited to, multiple fractured ribs, left and right femur fractures, broken

     vertebrae, punctured lung, lacerated liver, lacerated spleen requiring a splenectomy, and as a

     result thereof he has and will in the future experience:

                          a)     Pain and suffering, both physical and mental;
                          b)     Disability and/or loss of a normal life;
                          c)     Disfigurement;
                          d)     Medical expenses;

                                              Page 11 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 12 of 15 Page ID #248



                          e)      Wage losses and/or impairment of earning capacity; and
                          f)      An increased risk of future injuries.

          WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

   against CASCADE Defendant in an amount reasonable and equitable and in excess of

   Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                                             COUNT VII
                                             (Negligence)
                                Against CASCADE CORPORATION
                              (hereinafter, “CASCADE DEFENDANT”)


           41.    For Count VII of DUSTIN VENTIMIGLIA’s Complaint against the

    CASCADE DEFENDANT, the Plaintiff incorporates the allegations contained in the

    foregoing paragraphs as if fully set forth in the following paragraphs.

           42.    The revolving fork clamp, which is the subject of this suit, was purchased by

    VEOLIA, and used in daily operations at their St. Clair County, Illinois location.

           43.    The subject revolving fork clamp was being used in the manner reasonably

    anticipated by CASCADE Defendant at the time of the incident.

           44.    That CASCADE Defendant by and through their agents, servants or

    employees, was negligent in one or more of the following respects:

                         a)      Designed, manufactured and/or sold the revolving fork
                                 clamp without stabilizing mechanisms required to
                                 perform the tasks routinely required by VEOLIA in
                                 daily business;

                         b)      Failed to identify balance deficits in the design
                                 specifications for the subject revolving fork clamp;

                         c)      Failed to properly inspect and/or test the revolving fork
                                 clamp and/or its components during the manufacturing
                                               Page 12 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 13 of 15 Page ID #249



                                process to ensure that the revolving fork clamp was
                                adequately and properly manufactured;

                         d)      Sold or delivered into a stream of commerce an unsafe
                                 and unreasonably dangerous revolving fork clamp and
                                 retrofitting components when it knew or should have
                                 known of the dangers to the user of said revolving fork
                                 clamp.

            45. That as a direct and proximate result of one or more of the aforesaid

    acts and/or omissions of negligence by the CASCADE Defendant, the Plaintiff,

    DUSTIN VENTIMIGLIA, sustained injuries to various parts of his body, when

    he was pinned beneath the forklift as described above including but not limited to,

    multiple fractured ribs, left and right femur fractures, broken vertebrae, punctured lung,

    lacerated liver, lacerated spleen requiring a splenectomy, and as a result thereof he has

    and will in the future experience:

                          a)     Pain and suffering, both physical and mental;
                          b)     Disability and/or loss of a normal life;
                          c)     Disfigurement;
                          d)     Medical expenses;
                          e)     Wage losses and/or impairment of earning capacity; and
                          f)     An increased risk of future injuries.

            WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

    against CASCADE Defendant in an amount reasonable and equitable and in excess of

    Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.

                                      COUNT VIII
                     (Breach of Implied Warranty of Merchantability)
                            Against CASCADE CORPORATION
                          (Hereinafter “CASCADE DEFENDANT”)




                                              Page 13 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 14 of 15 Page ID #250



            46.   For Count VIII of his Complaint against the CASCADE Defendant, the

    Plaintiff, Dustin Ventimiglia, incorporates the allegations contained in the foregoing

    paragraphs as if fully set forth in the following paragraphs.

            47.    At all times relevant hereto, the CASCADE Defendant did implicitly warrant

    that their revolving fork clamp, including the subject revolving fork clamp, were of

    merchantable quality pursuant to 810 ILCS 5/2-314.

            48.    The CASCADE Defendant did breach the aforementioned implied warranty of

    merchantability in that the subject revolving fork clamp was not of merchantable quality in that

    the revolving fork clamp was not fit for the ordinary purposes for which it was intended to be

    used.

            49.    That as a direct and proximate result of the aforesaid breach of implied warranty

    of merchantability by the CASCADE Defendant, the Plaintiff, DUSTIN

    VENTIMIGLIA, sustained injuries to various parts of his body, when he was pinned

    beneath the forklift as described above including but not limited to, multiple fractured ribs,

    left and right femur fractures, broken vertebrae, punctured lung, lacerated liver, lacerated

    spleen requiring a splenectomy, and as a result thereof he has and will in the future experience:

                          a)     Pain and suffering, both physical and mental;
                          b)     Disability and/or loss of a normal life;
                          c)     Disfigurement;
                          d)     Medical expenses;
                          e)     Wage losses and/or impairment of earning capacity; and
                          f)     An increased risk of future injuries.

            WHEREFORE, the Plaintiff, DUSTIN VENTIMIGLIA, prays for judgment

    against CASCADE Defendant in an amount reasonable and equitable and in excess of

    Fifty Thousand Dollars and 00/l 00 ($50,000.00), plus cost of suit.
                                               Page 14 of 15
Case 3:19-cv-00707-NJR-MAB Document 38 Filed 09/25/19 Page 15 of 15 Page ID #251




                                                       s./Lloyd M. Cueto
                                                     Lloyd M. Cueto, IL 06292629
                                                     Law Office of Lloyd M. Cueto, P.C.
                                                     7110 West Main Street
                                                     Belleville, IL 62223
                                                     Phone: (618) 277-1554
                                                     Fax: (618) 277-0962
                                                     cuetolm@cuetolaw.com

                                                     Christopher Cueto, IL 06192248
                                                     Law Office of Christopher Cueto, Ltd.
                                                     7110 West Main Street
                                                     Belleville, IL 62223
                                                     Phone: (618) 277-1554
                                                     Fax: (618) 277-0962
                                                     ccueto@cuetolaw.com
                                                     mgras@cuetolaw.com

                                                     Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

           Pursuant to Rule 5.9 of the Local Rules of the Northern District of Illinois, I
  certify that on September 25, 2019 a true and correct copy of the foregoing has been properly
  served upon counsel of record as required by the Federal Rules of Civil Procedure via the
  ECF system.


                                                        s./Lloyd M. Cueto
                                                        Lloyd M. Cueto, IL 6292629
                                                        Law Office of Lloyd M. Cueto
                                                        7110 West Main Street
                                                        Belleville, IL 62223
                                                        Telephone: (618) 277-1554
                                                        cuetolm@cuetolaw.com




                                             Page 15 of 15
